Exhibit23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors TucowsInc.: We consent to the incorporation by reference in the registration statements (No.333-74010, 333-106961, 333-140985 and 333-169848) on FormS-8, the registration statement (No.333-136284) on FormS-3 and the registration statement (No.333-125843) on FormS-1 of TucowsInc., of our report dated March13, 2012, with respect to the consolidated balance sheets of TucowsInc. as of December31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the three-year period ended December31, 2011,which report appears in the December31, 2011, annual report on Form10-K of TucowsInc. /s/ KPMGLLP Chartered Accountants, Licensed Public Accountants Toronto, Canada March16, 2012
